Citation Nr: 0844299	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-37 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for bilateral hearing 
loss.   

3.  Entitlement to service connection for tinnitus.   

4.  Entitlement to service connection for hypertension.   

5.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VAROs in San 
Diego, California, and Honolulu, Hawaii, that denied 
entitlement to service connection for the benefits sought.  

For reasons which will be set forth in a Remand appended to 
the decision below, the issues of the veteran's entitlement 
to service connection for PTSD, bilateral hearing loss, and 
tinnitus are being deferred.  This portion of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran should further 
action be required.


FINDINGS OF FACT

1.  The veteran does not have hypertension that is causally 
or etiologically related to his active service.  

2.  Any current coronary artery disease is not shown to be 
attributable to the veteran's active service.  The initial 
documentation of coronary artery disease came many years 
following service discharge.  





CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and any current hypertension may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  

2.  Coronary artery disease was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the rights of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise the claimant of the evidence necessary to 
substantiate a claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to support the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA with regard to the 
issues of service connection for hypertension and for 
coronary artery disease.  The veteran was informed in letters 
dated in August 2003, January 2005, and March 2006 what the 
evidence had to show to support the claims for service 
connection, what VA would do to help him obtain evidence for 
his claims, and what he himself could do to support his 
claims.  Additionally, the March 2006 communication told him 
how VA determines a disability rating once service connection 
is granted, and how VA determines an effective date once an 
award of benefits is made.  

VA also has a duty to assist a veteran in the development of 
his claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination as necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also McLendon v. 
Nicholson, 20 Vet. App.79, (2006).  With regard to the issues 
at hand, the Board finds that VA is not under an obligation 
to provide an examination, as such is not necessary to make a 
decision on these claims.  Under McLendon, and initial 
service connection claims, VA must provide a VA medical 
examination where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

As will be discussed below, the record is missing critical 
evidence indicating that the claimed disabilities or any 
symptoms associated with the claimed disabilities may be 
associated with the veteran's military service.  There is no 
continuity of symptomatology between symptoms the veteran 
currently experiences and his military service, and there is 
no competent evidence otherwise suggesting a relationship to 
service.  Accordingly, an examination is not warranted under 
the criteria set forth in McLendon.  See also Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  

Pertinent Laws and Regulations with Regard to Service 
Connection

In general, service connection will be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may also be 
established when all the evidence, including that pertinent 
to service, demonstrates that the veteran has a current 
disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Hypertension and/or coronary artery disease is or are deemed 
to be chronic disease processes under 38 C.F.R. § 3.309(a), 
and, as such, service connection may be granted under 
38 C.F.R. § 3.307(a)(3) if the evidence shows that either or 
both disabilities was or were manifested to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  There is 
no statutory or regulatory provision to allow for an 
extension of a presumption.  

In order to establish service connection for the claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relevant equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  





Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and what this evidence shows, or fails 
to show, on the claim.  The veteran should not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

The Board notes that as a lay person, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current disability and 
the veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a lay person is generally not capable 
of opining on matters requiring medical knowledge).  

The service treatment records are without reference to 
complaints or findings indicative of the presence of 
hypertension or heart disease.  

The initial documentation of the presence of these disorders 
came many years following service discharge.  The pertinent 
evidence includes the report of examination of the veteran in 
August 1993 for coronary arteriography and possible coronary 
artery intervention.  It was stated the veteran first showed 
evidence of coronary artery disease in July 1991 when he had 
the onset of severe left-sided chest pain without radiation 
while working out at a gym.  

Additional evidence includes the report of hospitalization at 
a private facility in October 1993.  The veteran was again 
evaluated for complaints of chest pain.  He reported he had 
had a heart attack two years previously and had coronary 
angioplasty done two months previously.  He denied any 
history of hypertension or diabetes.  There were no risk 
factors except for a history of hyperlipidemia before the 
heart attack.  At the time of heart evaluation, he stated 
that he first began having difficulty with the heart in 
July 1990 (as compared to 1991 at the August 1993 evaluation 
reported above) when he had the onset of left chest pain with 
diaphoresis while working out at a gym.  

The veteran underwent coronary arteriography in October 1993.  
His discharge diagnosis was coronary artery disease with 
unstable angina pectoris.  

Of record are reports of VA medical treatment records 
pertaining to treatment and evaluation of the veteran on 
periodic occasions in 2005 and 2006 for various disabilities, 
including coronary artery disease and hypertension.  

In view of the foregoing, the Board determines that the 
evidence preponderates against the claim for service 
connection for hypertension and/or coronary artery disease.  
The evidence of record demonstrates that the veteran 
currently has been diagnosed with hypertension and coronary 
artery disease.  However, the service records are negative 
for any complaints of, treatment for, or diagnosis of any 
such disability.  At the time of discharge, the veteran made 
no mention of complaints with regard to hypertension or heart 
disease.  Such silence in the service record weighs against 
the claim.  

The record also reflects that the veteran did not receive a 
diagnosis of either hypertension or coronary artery disease 
for many years following service discharge.  Such a 
significant lapse in time between service and the initial 
diagnosis preponderates against the claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Forshey v. 
Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 2002).  
Additionally, there is no medical opinion of record 
addressing the question of any causal link between the 
veteran's current hypertension and coronary artery disease on 
the one hand and his period of active service on the other.  

The Board is aware that while the veteran is not competent to 
offer a diagnosis of heart disease or hypertension, he can 
describe episodes of chest pain, shortness of breath, or 
other symptoms possibly consistent with hypertension or heart 
disease.  However, even if true, a review of the record shows 
no association between any current heart disease and 
hypertension and the veteran's military service.  History 
obtained for treatment purposes in the 1990's shows that the 
veteran did not report the onset of any symptoms associated 
with heart disease until around 1990 or 1991, a time many 
years removed from the time of his discharge from active 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against a finding that the veteran has 
either heart disease or hypertension attributable to his 
active service.  


ORDER

Service connection for hypertension is denied.  

Service connection for coronary artery disease is denied.  


REMAND

With regard to hearing loss and tinnitus, the veteran 
contends that noise exposure in service to include exposure 
to military aircraft and gunfire, contributed to his having 
hearing loss and tinnitus.  The veteran's personnel records 
disclose that during his service with the Air Force, his duty 
assignments included work as a clerk and inventory management 
specialist.  With regard to tinnitus, the Board notes that 
tinnitus is a unique disability, and that its existence can 
only be verified by lay observance.  See Jandreau v. 
Nicholson, 492, F. 3d 1372 (Fed. Cir. 2007).  Thus, the 
veteran's claim that he has a ringing in his ears is 
sufficient to establish a current disability.  

With regard to hearing loss, an audiometric examination 
accorded the veteran at the time of separation examination 
showed high frequency sensorineural hearing loss in the left 
ear.  The post service medical evidence includes the report 
of an October 2005 VA outpatient visit at which time the 
veteran's complaints included hearing loss, greater in the 
left than on the right.  The veteran has not been accorded an 
examination with an opinion as to the etiology of any current 
hearing loss and/or tinnitus.  

With regard to the claim for service connection for PTSD, in 
his substantive appeal, dated in December 2006, the veteran 
indicated that he was stationed at Bien Hoa Air base during 
the Tet Offensive in late January 1968.  He recalls that he 
was part of the 3rd Air Police Security Augmentation Group 
and was stationed at the southeast perimeter of a runway.  He 
recalls being under hostile fire the entire day of 
January 31, 1968.  His personnel folder reflects that his 
unit of assignment in January 1968 was the 3rd Supply 
Squadron, Bien Hoa Air Base, Vietnam.  The medical evidence 
of record includes the report of a January 2006 VA outpatient 
visit in which a psychiatrist gave the veteran an Axis I 
diagnosis of an anxiety disorder.  Notation was made that 
PTSD was to be ruled out.  

The Board notes that in Daye v. Nicholson, 20 Vet. App. 512 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) admonished VA for not securing and reviewing 
the history of the veteran's unit for possible alternative 
sources of evidence of combat or stressful incidents with 
regard to claimed PTSD.  A review of the record in this case 
reveals there has been no effort to obtain any information 
regarding activities of the veteran's unit in late 
January 1968 when he was exposed to claimed stressful 
experiences during the Tet Offensive.  

In view of the foregoing, the Board believes that further 
development with regard to these issues is required and the 
case is REMANDED for the following actions:  

1.  The veteran should be accorded a VA 
audiology examination for the purpose of 
determining the nature and etiology of 
any tinnitus and/or hearing loss 
currently present.  The examiner is asked 
to opine as to whether it is as least as 
likely as not (50 percent or greater 
probability) that any tinnitus or hearing 
loss currently present began during 
service or is causally related to the 
veteran's active service.  The examiner 
is advised that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation/aggravation as to find 
against causation/aggravation.  More 
likely and as likely support the 
relationship; less likely weighs against 
the claim.  The examiner is requested to 
provide a rationale for any opinion 
expressed and indicate that the claims 
file was reviewed.  If a conclusion 
cannot be reached without resulting to 
speculation, the examiner should so 
indicate in the examination report.  

2.  VA should send a copy of the 
veteran's DD 214 and service personnel 
records and a copy of this REMAND to the 
United States Army and Joint Services 
Records Research Center (JSRRC), for 
verification of the alleged incidents in 
service.  Specifically, VA should request 
a history and diary for the time frame in 
which the veteran claims he was exposed 
to any stressful incident.  Of particular 
interest is information with regard to 
the activities of the 3rd Supply Squadron 
and the 3rd Air Police Security 
Augmentation Group during the Tet 
Offensive at Bien Hoa Air Base in late 
January 1968.  

3.  Thereafter, the veteran should be 
afforded a psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder present, to include 
PTSD.  All special studies and tests 
should be completed.  The claims folder 
should be made available to the examiner, 
and the examiner should note that the 
claims file has been reviewed.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether any 
alleged stressor found to be established 
by the RO is sufficient to produce PTSD; 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied; and whether there is a link 
between any current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO and 
found to be sufficient to produce PTSD.  
The examiner is asked to opine as to 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder is related to the veteran's 
active service.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination scheduled, to cooperate 
in the development of his claim, and of 
the consequences of any failure to report 
for a VA examination.  38 C.F.R. § 3.655 
(2008).  

5.  When VA is satisfied that the record 
is complete and all requested actions 
have been accomplished to the extent 
possible, the claim should be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
benefits sought are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
record should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The purpose of this REMAND is to ensure a complete record for 
review and to assist the veteran with development of evidence 
with regard to his claims.  The Board intimates no opinion, 
either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


